               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                          4:17-CR-3109

vs.                                                       ORDER

ALBERTO G. ZAMORA,

                   Defendant.

      This matter is before the Court on the defendant's unopposed motion to
extend his self-surrender date (filing 130). The motion will be granted.


      IT IS ORDERED:


      1.    The defendant shall surrender for service of sentence at the
            institution designated by the Bureau of Prisons before 1:00
            P.M. on January 2, 2019.


      2.    The Clerk of the Court is directed to provide a certified copy
            of this order to the United States Marshal.


      Dated this 26th day of November, 2018.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge
